J-S06023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES SAVAGE                               :
                                               :
                       Appellant               :   No. 1781 EDA 2019

              Appeal from the PCRA Order Entered May 24, 2019
      In the Court of Common Pleas of Bucks County Criminal Division at
                       No(s): CP-09-CR-0005652-2005


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JUNE 22, 2020

       James Savage appeals the denial of his request for relief under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Defense counsel

has filed a Turner/Finley1 letter as well as a motion to withdraw. We affirm

the denial of the PCRA petition and grant counsel’s motion to withdraw.

       In 2006, Savage pled guilty to “First-Degree Murder, Robbery,

Conspiracy, and related offenses in connection with the killing of Christian

Rojas[.]” PCRA Ct. Op., filed 7/25/19, at 1. The trial court sentenced Savage

to life imprisonment on June 19, 2006. Savage did not file a post sentence

motion or a direct appeal with this Court.

       Savage filed his first counseled PCRA petition in 2007, which he

withdrew, stating in open court that “he was guilty of the offense for which he
____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
J-S06023-20



was convicted, that he understood the guilty plea proceedings, and that he

did not believe and was not claiming that his plea counsel was ineffective.”

PCRA Ct. Op. at 6 (citing N.T., 6/27/07, at 5-9).

      Savage filed the instant petition in April 2011 and the court appointed

counsel. Following a hearing in August 2011, the court gave counsel time to

obtain Savage’s medical records from the Department of Corrections, which

he was able to obtain in 2014. Upon reviewing these records, counsel filed a

Turner/Finley letter, and Savage, acting pro se, filed an amended PCRA

petition. Counsel then filed a second Turner/Finley letter. Counsel also

sought a competency evaluation, which the PCRA court granted.

      Due to Savage’s physical health, PCRA proceedings stalled and did not

resume until 2019. At a PCRA hearing in May 2019, PCRA counsel stated on

the record that he believed Savage was now competent to participate in PCRA

proceedings. See PCRA. Ct. Op. at 8 (citing N.T., 5/23/19, at 5). The PCRA

court denied Savage’s PCRA petition on May 28, 2019, based on counsel’s

representation that Savage was competent and concluding that the petition

was untimely. The court did not rule on counsel’s motion to withdraw. This

timely appeal followed. Counsel filed a Turner/Finley brief and Savage

responded.

      Before we may address counsel’s motion to withdraw, we must first

determine    if   counsel   has   satisfied   the   procedural   requirements   of

Turner/Finley. “A Turner/Finley brief must: (1) detail the nature and

extent of counsel’s review of the case; (2) list each issue the petitioner wishes

                                       -2-
J-S06023-20



to have reviewed; and (3) explain counsel’s reasoning for concluding that the

petitioner’s issues are meritless.” Commonwealth v. Knecht, 219 A.3d 689,

-691 (Pa.Super. 2019). “Counsel must also send a copy of the brief to the

petitioner, along with a copy of the petition to withdraw, and inform the

petitioner of the right to proceed pro se or to retain new counsel.” Id. If

counsel has satisfied these requirements, we then conduct an independent

review of the petitioner’s issues. See id.

      Here,   counsel   has    satisfied     the   procedural   requirements   of

Turner/Finley. The Turner/Finley brief details the nature and extent of

counsel’s review of Savage’s case. The brief also lists the issues that Savage

wishes to present and explains counsel’s reasoning for concluding that

Savage’s issues are meritless. The certified record also contains a letter from

counsel addressed to Savage containing counsel’s motion to withdraw and

counsel’s letter concluding that Savage’s issues were meritless. The letter also

indicated that Savage had the right to retain private counsel or to proceed pro

se. We now conduct our own independent review of Savage’s issues.

      In his amended PCRA petition, Savage alleged “that he was not

competent at the time of his guilty plea, nor at the time he withdrew his first

PCRA petition.” Turner/Finley Br. at 2. He also alleged “that he could not

have been guilty of first-degree murder because various incapacities made it

impossible to form the intent necessary for first degree murder.” Id.

      We review the denial of PCRA relief by “examining whether the PCRA

court’s determination is supported by the evidence of record and whether it is

                                      -3-
J-S06023-20



free of legal error.” Commonwealth v. Ousley, 21 A.3d 1238, 1242

(Pa.Super. 2011). A PCRA petition, “including a second or subsequent petition,

shall be filed within one year of the date the judgment becomes final[.]” 42

Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” Id. at § 9545(b)(3).

       Beyond the one year time-bar, a petitioner must plead and prove at

least one of the time-bar exceptions. These exceptions include:

          (i) the failure to raise the claim previously was the result of
          interference by government officials with the presentation
          of the claim in violation of the Constitution or laws of this
          Commonwealth or the Constitution or laws of the United
          States;

          (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or

          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or
          the Supreme Court of Pennsylvania after the time period
          provided in this section and has been held by that court to
          apply retroactively.
Id. at § 9545(b)(1)(i)-(iii). A petitioner must raise the claim within 60 days

that the claim could have been raised. Id. at § 9545(b)(2).2 “The PCRA’s time


____________________________________________


2 Section 9545(b)(2) was amended to reflect that a petitioner has one year
rather than the prior deadline of 60 days to raise their claim. This amendment
became effective on December 24, 2018 but only applies to claims arising on
December 24, 2017 or after. Thus, the amendment does not apply here.

                                           -4-
J-S06023-20



limitations implicate our jurisdiction and may not be altered or disregarded in

order to address the underlying merits of a claim.” Commonwealth v. Greco,

203 A.3d 1120, 1124 (Pa.Super. 2019).

      Here, Savage’s judgment of sentence became final on July 19, 2006.

Savage had until July 19, 2007 to file a timely PCRA petition. Thus, his petition

filed four years later is patently untimely and Savage was required to plead

and prove at least one of the time-bar exceptions. 42 Pa.C.S.A. §

9545(b)(1)(i)-(iii).

      In the PCRA court, Savage alleged “that he was not competent at the

time of his guilty plea, nor at the time he withdrew his first PCRA petition. He

also maintained that he could not have been guilty of first-degree murder

because various incapacities made it impossible to form the intent necessary

for first degree murder.” Turner/Finley Br. at 2. In response to counsel’s

Turner/Finley letter on appeal, Savage alleges that counsel

         should have relied on the correct legal standard in
         determining his . . . mental competence, which would
         require expert opinion . . . to determine his client’s
         competency . . . at the moment when he waived his first
         timely filed Petition seeking remedies available under the
         Post-Conviction Collateral Act based upon his court-
         appointed counsel’s advice to withdraw his petition.

[Savage’s] Response to Turner Letter Br., filed 12/9/19 at 9 (citing

Commonwealth v. Haag, 809 A.2d 271[,284] (Pa. 2002) (holding “that

permitting an incompetent prisoner, who is represented by a next friend and

counsel, to pursue PCRA relief comports with the fundamental fairness of the



                                      -5-
J-S06023-20



Due Process Clause”)). Savage also claims the “new facts” exception, citing

our Supreme Court’s decision in Commonwealth v. Cruz, 852 A.2d 287 (Pa.

2004).

      In Cruz, the Pennsylvania Supreme Court stated that mental

incompetence at relevant times may enable a petitioner to establish the “new

facts” exception. Cruz suffered from a gunshot wound to the head that

resulted in him losing part of his brain. Id. According to his counsel, Cruz

could not “express emotions and really discuss the facts of this case in any

sort of sensible way” and “that’s the reason that we have offered or requested

to plead no contest.” Id. at 288. Cruz argued that his “alleg[ed] mental

incapacity rendered the facts upon which his substantive PCRA claims would

be based unknowable to him until the point at which he became competent,

and thus qualifies him for review under the PCRA’s after-discovered evidence

exception to the PCRA time-bar.” Id. at 292-93. The PCRA court dismissed

the petition as time-barred, without an evidentiary hearing. The Supreme

Court held that “mental incompetence at the relevant times, if proven, may

satisfy the requirements of Section 9545(b)(1)(ii) [of the PCRA], in which

case, the claims defaulted by operation of that incompetence may be

entertained.” 852 A.2d at 288 (emphasis in original). The Court thus

remanded for Cruz to have an opportunity to prove that he was incompetent

at the relevant times and that his alleged incompetence qualifies under the

“new facts” exception.




                                    -6-
J-S06023-20



      Here, though Savage states that he suffers from schizophrenia and bi-

polar disorder, he does not explain how having these diagnoses prevented him

from filing a timely PCRA petition. “[M]ental illness or psychological condition,

absent more, will not serve as an exception to the PCRA’s jurisdictional time

requirements.”   Commonwealth         v.   Monaco,    996 A.2d 1076,   1081

(Pa.Super. 2010) (emphasis added). As the PCRA court concluded our decision

in Cruz offers Savage no relief.

         The unique facts of Cruz are distinguishable from
         [Savage’s] case. Unlike the petitioner in Cruz, who could
         not “discuss the facts of [his] case in any sort of sensible
         way,” [Savage] coherently testified regarding his
         involvement in Christian Rojas’ killing at his guilty plea
         hearing. N.T. 6/16/06, pp. 134-181. Also, unlike the
         petitioner in Cruz, who was at no point deemed competent
         to stand trial, [Savage] was determined to be competent by
         two experts prior to his guilty plea and sentencing.

PCRA Ct. Op. at 14.

      Savage has not alleged anything more than that he suffered from mental

health disorders. He has not explained how having these disorders prevented

him from raising his claims in a timely PCRA. Thus, Savage has failed to satisfy

any time bar exception and we therefore affirm the denial of his PCRA petition

and grant counsel’s motion to withdraw. See Greco, 203 A.3d at 1124.

      Order affirmed. Motion to withdraw granted.




                                      -7-
J-S06023-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/20




                          -8-